     Case 2:17-cv-02352-JAD-CWH Document 64 Filed 11/08/19 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Aaron D. Lancaster, Esq.
 3   Nevada Bar No. 10115
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     alancaster@wrightlegal.net
 6   Attorneys for Plaintiff, The Bank of New York Mellon fka The Bank of New York, as trustee for
 7   the Certificate Holders of CWALT, Inc., Alternative Loan Trust, 20006-OC8, Mortgage Pass-
     Through Certificates, Series 2006-OC8
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     THE BANK OF NEW YORK MELLON FKA                     Case No.: 2:17-cv-02352-JAD-CWH
11   THE BANK OF NEW YORK, AS TRUSTEE                            ORDER GRANTING
     FOR THE CERTIFICATE HOLDERS OF                      JOINT MOTION TO EXTEND TIME TO
12   CWALT, INC., ALTERNATIVE LOAN                       RESPOND TO LV REAL ESTATE
13   TRUST, 2006-OC8, MORTGAGE                           STRATEGIC INVESTMENT GROUP,
     PASSTHROUGH CERTIFICATES, SERIES                    LLC, SERIES 2110’S MOTION TO STAY
14   2006-OC8, a national bank,                          FORECLOSURE PENDING APPEAL
                                                         AND FIX BOND
15                  Plaintiff,
16
            vs.
17                                                                    ECF No. 64
     SUNRISE BAY OWNERS’ ASSOCIATION, a
18
     Nevada corporation; LV REAL ESTATE
19   STRATEGIC INVESTMENT GROUP LLC
     SERIES 2110, a Nevada limited liability
20   company, MICHAEL CLAUSELL, JR., an
     individual, KEREKIA CLAUSELL, and
21
     individual,
22
                    Defendants.
23
24          Plaintiff, Plaintiff, The Bank of New York Mellon fka The Bank of New York, as trustee

25   for the Certificate Holders of CWALT, Inc., Alternative Loan Trust, 20006-OC8, Mortgage

26   Pass-Through Certificates, Series 2006-OC8 (“Plaintiff”), and Defendant, LV Real Estate

27   Strategic Investment Group LLC Series 2110 (“Defendant”) (collectively the “Parties”), by and

28   through their counsel of record, hereby stipulate and agree as follows:




                                                 Page 1 of 2
     Case 2:17-cv-02352-JAD-CWH Document 64 Filed 11/08/19 Page 2 of 2




 1          On July 1, 2019, Judgment was entered in favor of Plaintiff [ECF No. 54]. Defendant
 2   filed its Notice of Appeal on July 31, 2019 [ECF No. 57]. Defendant filed and served its Motion
 3   to Stay Foreclosure Pending Appeal and Fix Bond on October 21, 2019 [ECF No. 63] (the
 4   “Motion”). Based on the service date of the Motion, the deadline to file written opposition to the
 5   Motion was originally November 4, 2019, under LR 7-2(b). The Parties have discussed
 6   extending the deadline for Plaintiff to respond to the Motion.
 7          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Plaintiff to
 8   file its Opposition to Defendant’s Motion to November 12, 2019.
 9          This is the first stipulation for extension of time for Plaintiff to file its Opposition to
10   Defendant’s Motion. The parties request this extension in order to continue discussing possible
11   resolution. The extension is requested in good faith and is not for purposes of delay or prejudice
12   to any other party.
13          DATED this 8th day of November, 2019.
14    WRIGHT, FINLAY & ZAK, LLP                           THE LAW OFFICE OF MIKE BEEDE,
15                                                        PLLC

16    /s/ Aaron D. Lancaster                              /s/ Michael Beede
      R. Samuel Ehlers, Esq.                              Michael Beede, Esq.
17
      Nevada Bar No. 9313                                 Nevada Bar No. 13068
18    Aaron D. Lancaster, Esq.                            James W. Fox, Esq.
      Nevada Bar No. 10115                                Nevada Bar No. 13122
19    7785 W. Sahara Ave., Suite 200                      2470 St. Rose Pkwy., Ste. 307
      Las Vegas, NV 89117                                 Henderson, NV 89074
20
      Attorneys for Plaintiff, The Bank of New York       Attorney for Defendant LV Real Estate
21    Mellon fka The Bank of New York, as trustee         Strategic Investment Group LLC, Series
      for the Certificate Holders of CWALT, Inc.,         2110
22    Alternative Loan Trust, 20006-OC8,
23    Mortgage Pass-Through Certificates, Series
      2006-OC8
24                                                        IT IS SO ORDERED:
                                             ORDER
25                                                   ___________________________________
      Based on the parties' joint motion [ECF No. 64]UNITED
                                                      and good   cause appearing,
                                                              STATES    MAGISTRATE IT ISJUDGE
26
      HEREBY ORDERED that the deadline for plaintiff to respond to the motion to stay is
27    extended to November 12, 2019, nunc pro tunc,  DATED:
                                                       making_________________________
                                                               the response filed that day
      [ECF No. 65] timely.
28                                                  _____________________________
                                                    U.S. District Court Judge 12-26-19


                                                 Page 2 of 2
